03/28/2022


       IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 22-0068

                                Case No. DA 22-0068


MONTANA ENVIRONMENTAL INFORMATION CENTER and SIERRA
CLUB,
      Plaintiffs / Appellees,
v.
MONTANA DEPARTMENT OF ENVIRONMENTAL QUALITY, MONTANA
BOARD OF ENVIRONMENTAL REVIEW,
      Respondents,
and
WESTMORELAND ROSEBUD MINING, LLC f/k/a WESTERN ENERGY CO.,
NATURAL RESOURCE PARTNERS, L.P., INTERNATIONAL UNION OF
OPERATING ENGINEERS, LOCAL 400, and NORTHERN CHEYENNE COAL
MINERS ASSOCIATION,
      Respondent-Intervenors / Appellants.


ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF TIME


      Pursuant to the authority granted under Mont. R. App. P. 26(1), Appellants

Westmoreland Rosebud Mining, LLC, f/k/a Western Energy Co., Natural Resource

Partners, L.P., International Union of Operating Engineers, Local 400, and

Northern Cheyenne Coal Miners may file and serve its opening brief in this matter

on or before April 27, 2022.

ELECTRONICALLY DATED AND SIGNED BELOW



                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            March 28 2022